F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  AUG 11 1998
                                     TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                       Clerk

 CALVIN L. ALEXANDER,

           Petitioner - Appellant,
 v.                                                            No. 97-6318
 RON WARD,                                               (D.C. No. 97-CV-728-L)
                                                               (W.D. Okla.)
           Respondent - Appellee.




                                 ORDER AND JUDGMENT*


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.**


       Petitioner Calvin L. Alexander seeks a certificate of appealability to appeal the

district court’s decision denying his petition for a writ of habeas corpus filed pursuant to

28 U.S.C. § 2254. We conclude Petitioner has failed to make a substantial showing of the

denial of a constitutional right. Accordingly, we deny his request for a certificate of


       *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
              After examining the briefs and appellate record, this three-judge panel has
determined that oral argument would not be of material assistance in the determination of
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered
submitted without oral argument.
appealability and dismiss the appeal.

       Petitioner is an inmate at the Oklahoma State Penitentiary in McAlester,

Oklahoma. While incarcerated for another offense, Petitioner pled guilty to escaping

from the Penitentiary in violation of Oklahoma law. As a result, the court sentenced

Petitioner to five additional years imprisonment. Prior to pleading guilty to escape, prison

officials revoked his good time credits and fined him $15 for the same conduct in an

institutional disciplinary proceeding. Petitioner subsequently filed a § 2254 habeas

corpus petition. Petitioner alleged that his conviction for escape violated his

constitutional right to be free from double jeopardy because he was punished twice for the

same crime. Petitioner argued that his conviction for escape violated the double jeopardy

clause because prison officials revoked his good time credits and fined him $15 for the

same conduct. Therefore, Petitioner argued that his counsel rendered constitutionally

ineffective assistance by not raising the argument. Petitioner reiterates his arguments on

appeal.

       Petitioner’s arguments are patently without merit. It is well settled that “[p]rison

disciplinary hearings are not part of a criminal prosecution, and therefore do not implicate

double jeopardy concerns.” Lucero v. Gunter, 17 F.3d 1347, 1351 (10th Cir. 1994).

Thus, the district court’s order denying Petitioner’s § 2254 petition for a writ of habeas

corpus is not debatable, reasonably subject to a different outcome on appeal, or otherwise

deserving of further proceedings. See Barefoot v. Estelle, 463 U.S. 880, 893 & n.4


                                              2
(1983). Because we conclude that Petitioner has not made a substantial showing of the

denial of a constitutional right, we DENY his request for a certificate of appealability and

DISMISS the appeal. Petitioner’s motion for leave to proceed in forma pauperis is

DENIED as moot.



                                                 Entered for the Court,



                                                 Bobby R. Baldock
                                                 Circuit Judge




                                             3